Citation Nr: 9925931	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  99-15 686	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits resulting from a rating action of April 9, 1999, 
granting entitlement to service connection for residuals of a 
back injury with lumbar instability.   


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel










INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970. 

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran in October 1997. 

The RO notified both the veteran and his attorney by a letter 
on June 9, 1999, that the case was being transferred to the 
Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  By 
letter dated June 15, 1999,  the veteran submitted a 
statement wherein he indicated that the attorney, M. E. W., 
was only representing him for the low back claim. 


FINDINGS OF FACT

1.  A Board decision on March 21, 1997 denied the veteran's 
claim for entitlement to service connection for a low back 
disability. 

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The attorney, M. E. W., was retained within one year 
after the March 1997 Board decision. 

4.  The fee agreement signed by the parties in November 1998 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, but no more, such fee to be paid by 
the VA from past-due benefits.

5.  The claimant rendered legal services involving the 
veteran's VA claim for entitlement to service connection for 
a low back disability.

6.  Past-due benefits are available to the veteran as a 
result of an April 9, 1999, RO decision, which granted 
entitlement to service connection for residuals of a back 
injury and lumbar instability and assigned a 10 percent 
rating effective January 25, 1993, and a 40 percent rating 
effective March 29, 1999. 


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the veteran's claim for service 
connection for a low back disability.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) 
(1998).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
favorable adjudication of the claim for service connection 
for a low back disability, resulting in the assignment of a 
10 percent rating effective January 25, 1993, and a 40 
percent rating effective March 29, 1999.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1998); 38 C.F.R. § 20.609(f),(h) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1998).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1998).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c)(3) (1998).  


Eligibility to receive attorney fees stemming from the RO's 
April 9, 1999, rating decision, granting entitlement to 
service connection for residuals of a back injury with lumbar 
instability.  

On March 21, 1997, the Board denied the veteran's claim of 
entitlement to service connection for a low back disability.  
The Notice of Disagreement which preceded such Board decision 
was received by the RO after November 18, 1988.  In October 
1997, the veteran retained the attorney, which was within one 
year of the March 1997 Board decision.  Therefore, the three 
statutory and regulatory criteria necessary for the attorney 
to charge a fee for his services have been met.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) 
(1998).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1998).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1998).  The attorney fee 
agreement executed between the parties on November 11, 1998, 
allows for payment of 20 percent of the total amount of past-
due benefits awarded in the veteran's claim, but no more.  
Therefore the attorney fee agreement satisfies the criteria 
pursuant to 38 U.S.C.A. § 5904 (d) and 38 C.F.R. § 20.609 
(f).

The record shows that the attorney, M. E. W., rendered legal 
services on the veteran's behalf after the Board's March 1997 
denial.  The veteran thereafter appealed his claim to the 
United States Court of Veterans Appeals (Subsequently, the 
name of the Court was changed to the United States Court of 
Appeals for Veterans Claims; in this decision, references to 
the Court, whether before or after the name change, will be 
stated simply as "the Court").  In September 1998, the 
Court vacated and remanded the Board's denial of the claim 
for service connection for a low back disability.  

By decision dated April 9, 1999, the RO granted entitlement 
to service connection for residuals of a back injury with 
lumbar instability.  The RO assigned a 10 percent rating for 
such disability effective January 25, 1993 and a 40 percent 
rating for such disability effective March 29, 1999.  Thus, 
attorney fees are payable from past-due benefits stemming 
from this award.  The amount payable to the attorney will be 
discussed below.


Calculation of past-due compensation payable to the 
appellant.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties in the 
notification letter of June 9, 1999.  As described below, the 
amount payable as attorney fees following the RO's April 1999 
rating decision will have to be revised.  

Since the granting of entitlement to service connection for 
residuals of a back injury and lumbar instability and 
assignment of a 10 percent rating was made effective from 
January 23, 1993, compensation based on this rating is 
payable to the appellant from February 1, 1993, since this is 
the first day of the following month.  38 U.S.C.A. § 5111 
(West 1991).  In its calculation of past-due benefits, the RO 
correctly chose February 1, 1993, as the effective date for 
the beginning of payment of benefits. 

Calculation by the RO of the amount of past-due benefits 
created by the grant of entitlement to service connection for 
residuals of a back injury and lumbar instability must also 
comply with the provisions of 38 C.F.R. § 20.609(h)(3) 
(1998), which states that the termination date of the period 
of past-due benefits for attorney fee purposes is the date of 
the award, not the last day of the month of the award.  In 
this instance, the RO rating action granting entitlement to 
service connection for residuals of a back injury and lumbar 
instability took place on April 9, 1999.  The regulation 
specifies as follows:

"past-due benefits" means a non-
recurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a denial by 
the Board of Veterans' Appeals or the 
lump-sum payment which represents the 
total amount of recurring cash payments 
which accrued between the effective date 
of the award, as determined by applicable 
laws and regulations, and the date of the 
grant of the benefit by the agency of 
original jurisdiction, the Board of 
Veterans' Appeals, or an appellate court.  

Therefore, under the regulation, the period of past-due 
benefits from the granting of entitlement to service 
connection for residuals of a back injury and lumbar 
instability for attorney fee purposes extends from February 
1, 1993, through April 9, 1999.  The RO chose April 30, 1999, 
as the termination date of the period of past-due benefits 
for attorney fee purposes.  Therefore, the RO should 
recalculate its figures accordingly using April 9, 1999, as 
the termination date.  When the RO recalculates its figures, 
their calculations should reflect the fact that a 10 percent 
rating was assigned for residuals of a back injury and lumbar 
instability from January 25, 1993, and a 40 percent rating 
was assigned from March 29, 1999.


Fees Paid Pursuant to the Equal Access to Justice Act (EAJA).

It does not appear that the attorney has received fees 
pursuant to EAJA. 

Under the EAJA, certain prevailing parties in litigation 
against the United States government may recover attorney 
fees at statutory rates unless the government's position in 
the litigation was substantially justified.  See 28 U.S.C.A. 
§  2412 (d) (1)(A) (1988).  In the Federal Courts 
Administration Act of 1992 (FCAA), Congress made EAJA 
applicable to VA adjudicative actions by including the United 
States Court of Veterans Appeals (Court) within the 
definition of "court" in 28 U.S.C.A. §  2412 (d) (2) (f); 
Pub. L. No. 102-572, § 506 (a) (Oct. 29, 1992). 

In an opinion binding on the Board, the VA General Counsel 
concluded that § 506(c) of the FCAA expressly provided that, 
where the claimant's attorney receives fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C. § 2412, that the 
claimant's attorney must refund to the claimant the amount of 
the smaller fee. VAOGCPREC 12-97 (March 26, 1997).  The award 
under § 5904(b) allows the veteran's attorney to collect his 
fee out of the veteran's past-due benefits, while the EAJA 
award is paid by the Government to the veteran to defray the 
cost of legal services.  See Curtis v Brown, 8 Vet.App. 104, 
108-9 (1995) and Russell v. Sullivan, 930 F.2nd 1443, 1446 
(9th Cir. (1991).  The EAJA award therefore serves as a 
reimbursement to the veteran for fees paid of the past-due 
disability benefits.  Accordingly, the veteran's attorney is 
permitted to seek recovery of attorney's fees under both 38 
U.S.C.A. § 5904 and 28 U.S.C. § 2412.  However, the attorney 
must keep only the larger of the fees recovered, and must 
refund the amount of the smaller fee to the claimant (in this 
case, the veteran) in accordance with § 506(c) of the FCAA. 

If the claimant's attorney were to receive attorney fees 
under the EAJA, he would have to refund the smaller of the 
fees received under either the EAJA or the fee received based 
on this current determination by the Board.  The Board would 
not have the direct authority to order the veteran's attorney 
to make such payment.  However, not to make such payment 
would be a violation of both professional conduct and a 
direct violation of the Federal Law under 38 U.S.C.A. § 5905 
(West 1991 & Supp. 1998).


ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before the VA is established.  The attorney 
should be paid 20 percent of past-due benefits awarded the 
veteran for the grant of service connection for residuals of 
a back injury with lumbar instability for the period from 
February 1, 1993, to April 9, 1999.





		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


